Citation Nr: 0402449	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  00-09 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right and left legs as secondary to the 
service-connected bilateral pes cavus.  

2.  Entitlement to an increased rating for the service-
connected bilateral pes cavus deformity, currently rated as 
50 percent disabling.  

3.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected lumbar spine degenerative changes 
and radiculopathy.  









REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from August 1966 to April 
1967.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from June 1999, January 2000 and October 
2002 rating decisions by the RO.  

The issue of service connection for a low back disability was 
reopened on a new and material basis in a May 2001 decision 
by the Board.  That matter, as well as the other issues on 
appeal, was remanded to the RO for additional development of 
the record.  

In a subsequent rating decision in October 2002, the RO 
granted service connection and assigned a 20 percent rating 
for lumbar spine degenerative changes and radiculopathy, 
effective on September 29, 1999.  The veteran entered a 
timely appeal from that determination.  

(The issues of service connection peripheral neuropathy of 
the right and left legs as secondary to the service-connected 
bilateral pes cavus and an initial rating in excess of 20 
percent for the service-connected lumbar spine degenerative 
changes and radiculopathy are being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran and his representative if further 
action is required on his part.)  



FINDINGS OF FACT

The veteran's service-connected bilateral pes cavus is not 
shown to be productive of a disability picture reflective of 
more than marked contraction of plantar fascia with dropped 
forefoot, very painful callosities and marked varus 
deformity; a disability picture consistent with loss of use 
or amputation of either foot is not demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 50 
percent for the service-connected bilateral pes cavus have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 
5278 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In an August 1988 rating decision, the RO denied service 
connection for bilateral pes cavus based on a finding that 
the pes cavus existed prior to service.  The veteran timely 
appealed that determination.  

In a March 1990 decision, the Board granted service 
connection for bilateral pes cavus.  The RO thereafter 
assigned a 10 percent rating for the bilateral pes cavus.  

In a decision promulgated in May 1996, the Board assigned an 
increased rating of 30 percent for the service-connected 
bilateral pes cavus.  

In a December 1997, the United States Court of Appeals for 
Veterans Claims (Court) affirmed the May 1996 decision of the 
Board.  

In February 1998, the veteran asserted that the service-
connected pes cavus had increased in severity.  

The veteran was afforded a VA examination in April 1998.  The 
examiner noted that, in additional to his musculoskeletal 
diagnoses, the veteran carried, among other things, a 
diagnosis of  type II diabetes mellitus.  The veteran was 
employed and worked in maintenance, on his feet a majority of 
the day.  

The VA examiner noted that his history was significant for 
metatarsus adductus and pes cavus of both lower extremities, 
right somewhat greater than left.  He described having pain 
in both mid foot and arch regions.  He had never had any 
surgery.  He described having stiffness in the ankle and feet 
and requiring custom molded shoes with inserts.  The pain was 
increased with activity and was present at night.  The 
veteran described constant flares that were somewhat 
diminished with rest.  He was currently not taking any 
medications for that history.  

The veteran was wearing orthopedic shoes, high top in nature, 
with a wide toe box and custom inserts on the right; the left 
apparently did not fit well and was not being used at that 
time.  His right ankle could dorsiflex to 10 degrees, plantar 
flex to 30 degrees, supinate to 15 degrees and pronate to 
approximately 5 degrees; the left ankle showed less than 5 
degrees of dorsiflexion, 30 degrees of plantar flexion, 15 
degrees of supination, and 5 degrees of pronation.  The 
pulses were easily palpable in both lower extremities.  

His strength overall was very good; however, motion as 
mentioned was somewhat limited.  Sensation was diminished on 
the lateral aspect of the left foot.  The joints were 
somewhat stiff.  Both feet had an adducted forefoot with a 
cavus position with adduction of the foot, left somewhat less 
than the right.  There was mild hallux valgus, left worse 
than right.  

There was an intractable plantar keratosis on the right 
fourth metatarsal head and mild claw toe deformities, most 
prominent at the second and third metatarsals.  The adductus 
deformity was not passively correctable.  The cavus deformity 
was also somewhat rigid.  There was no evidence of 
intractable plantar keratosis on the left foot at that time.  

X-ray studies of both ankles were normal.  Both feet showed 
hallux valgus with postcavus deformities.  The right foot had 
some osteoarthritic changes at the first metatarsophalangeal 
joint.  

The impression was that of bilateral pes cavus; bilateral 
rigid metatarsus adductus; intractable plantar keratosis, 
right fourth metatarsal head; and claw toe deformities.  The 
examiner noted that it was most likely that the metatarsus 
adductus and pes cavus were congenital in origin.  

The veteran was noted to most likely have trouble with any 
activities that would stress his feet beyond normal standing 
or walking.  The examiner also noted that the veteran did 
require fairly significant custom shoe wear which would be a 
permanent problem.  

In a May 1998 rating decision, the RO increased to 50 percent 
the rating for the service-connected bilateral pes cavus.  

In May 1999, the veteran submitted a claim for increased 
rating for the service-connected bilateral pes cavus.  

In support of his claim for increase, outpatient treatment 
reports were submitted, including a November 1998 VA 
neurology clinical note.  The veteran was referred for a 
peripheral neuropathy evaluation.  The veteran reported that 
the symptoms associated with his bilateral foot disability 
had advanced relentlessly in that he could barely walk.  He 
was very weak in the feet and felt stiffness in the legs and 
paresthesias in the feet and lower legs.  

There was no family history of the condition and even though 
he had diabetes mellitus, this was mild and was controlled 
with pills.  The lower extremities were distally atrophic.  
He had equinus feet with no knee or Achilles reflexes.  He 
had distal sensory loss of the superficial sensation.  It was 
noted to be possible that the veteran had a Charcot-Marie-
Tooth peripheral neuropathy that was an inherited peripheral 
neuropathy.  The examiner reported that he did not see how 
the veteran could do any work because his legs were just very 
weak.  

Additional VA outpatient treatment records have been obtained 
and associated with the claims file.  A May 1999 VA 
outpatient treatment record noted that the veteran had 
peripheral neuropathy, most likely congenital.  He had 
equinus foot on both sides and distal dysesthesia.  The 
August 1999 and August 2000 VA outpatient treatment records 
noted that the veteran had diabetic peripheral neuropathy.  

A VA November 2000 Pain Clinic consult opined that the 
veteran had lumbar radiculitis versus diabetic neuropathy.  

A January 2001 podiatry consult noted that both feet were 
inverted mostly at the metatarsal bases and had a high arch, 
bilaterally.  The heel appeared to be in normal position.  
The skin was intact with no ulcerations and interspaces were 
clear.  A 4th and 5th hyperkeratotic skin lesion was present 
under the right MTP joint.  He was using a brace for 
stabilization of the foot that seemed to help the knee and 
hip.  

Both of the veteran's feet were inverted.  His capillary 
return was increased.  The motion of the ankle appeared to be 
mildly apastic in nature with some cogwheeling.  The 
assessment was that of anterior cavus foot, metatarsus 
adductus, possible neurological involvement, metatarsalgia.  

The April 2001 and June 2001 Pain Management notes indicated 
that the veteran's diabetes mellitus was poorly controlled.  
A July 2001 physician note reports that the veteran's 
diabetes mellitus was uncontrolled on near maximum doses of 
oral medications.  

A May 2002 VA neurology note indicated diagnoses of chronic 
pain syndrome; diabetes mellitus with neuropathy; and cavus 
deformity of the foot by history.  

The veteran was afforded a VA examination in August 2002.  
The examiner noted that the veteran was currently employed as 
a custodian.  The veteran complained of having stiffness and 
low back pain with radicular pain down his right leg into his 
lateral foot.  

The veteran did not have any bowel or bladder dysfunction.  
He denied any real weakness.  He complained of having 
decreased sensation on the lateral border of his left foot.  
He did have diabetes mellitus.  He could walk approximately 
100 yards, and did use forearm crutches.  His pain bothered 
him daily.  

On physical examination, the veteran had positive lumbar 
paraspinal tenderness to palpation.  His range of motion was 
flexion to a position with his hands approximately 10 inches 
off the floor.  He extended to 20 degrees to the right, bent 
to 20 degrees to the left and bent to 20 degrees.  He had 2+ 
symmetric deep tendon patellar and Achilles reflexes, 
bilaterally.  He had decreased sensation on the lateral 
aspect of the left foot as well as the left toes.  He had 
normal sensation on the right.  He had palpable pulses, 
bilaterally.  He had negative straight leg raises, 
bilaterally.  He had diffuse 4+/5 strength of bilateral lower 
extremities.  

An examination of the feet revealed a significant cavus 
deformity.  There was also a significant component of 
forefoot abductus.  The veteran had 0 to 50 degrees of ankle 
motion.  There was no tenderness to palpation about his foot.  
There were no skin changes.  He appeared to have an increased 
calcaneal pitch.  There was valgus alignment of the os calcis 
that appeared to be normal.  The veteran did have negative 
straight leg raises, bilaterally.  He was wearing bilateral 
hinged ankle-foot orthotics.  

The assessment was that of bilateral cavus feet with forefoot 
abductus.  The examiner opined that it was likely a 
congenital or developmental problem, and not secondary to any 
injury that he incurred while in service.  

The VA examiner also noted that it would definitely change 
the veteran's gait pattern and lead to an increased level of 
degenerative changes in his back.  Those degenerative changes 
could in turn lead to osteophytic spurring and nerve root 
impingement, which could be causing radicular signs as noted 
in the examination.  

The VA examiner noted that an magnetic resonance imaging 
(MRI) might be helpful in determining if the degenerative 
joint disease of the back was due to the foot disability.  

The August 2002 X-ray studies of the lumbosacral spine 
revealed evidence to suggest degenerative disc disease 
involving the L5-S1 level and evidence to suggest renal 
calculi.  The X-ray studies of the feet revealed hallux 
valgus deformity, right and left.  The joint spaces on the 
right were well preserved.  On the left, joint spaces were 
relatively preserved.  Some degenerative change was noted at 
the base of the fifth metatarsal and some small calcaneal 
spurs were present.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

Under 38 C.F.R. § 4.31 (2003), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2003).  

The veteran's bilateral pes cavus is currently evaluated as 
50 percent disabling under 38 C.F.R. § 4.71, Diagnostic Code 
5278.  The schedular criteria under this regulation provides 
for a maximum 50 percent rating when there is bilateral 
marked contraction of plantar fascia with dropped forefoot, 
all toes hammer toes, very painful callosities and a marked 
varus deformity.  

Because the veteran is in receipt of the maximum schedular 
evaluation under the assigned Diagnostic Code, further 
consideration of the factors under 38 C.F.R. §§ 4.40 and 4.45 
is not warranted.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  The Board has also considered all potentially 
applicable Diagnostic Codes to determine if any would be more 
appropriate or more beneficial to the veteran.  

There is no Diagnostic Code, including that of 5284 for other 
foot injuries, that provides for an evaluation in excess of 
50 percent.  The maximum rating under Diagnostic Code 5284 is 
that of 30 percent, which is assigned for other foot injuries 
that are severe.  

The potential application of 38 C.F.R. § 3.321(b)(1) (2001) 
has also been considered.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  That is, whether the veteran is 
entitled to an extraschedular evaluation for the service-
connected bilateral pes cavus.  

However, there has been no showing that the service-connected 
bilateral pes cavus under consideration here has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization or otherwise renders impracticable 
the application of the regular scheduler standards.  

The Board does not doubt that the veteran has significant 
impairment of the feet which results in certain work 
restrictions.  However, the regular scheduler standards 
contemplate the symptomatology shown.  Referral for 
consideration for an extraschedular evaluation is not 
warranted here.  See 38 C.F.R. § 3.321(b)(1) (2001); Bagwell 
v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  

As noted hereinabove, the Board has considered alternative 
Diagnostic Codes but finds that none would afford the veteran 
a higher rating.  

Finally, the Board also notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).   

To implement the provisions of the law, VA promulgated 
regulations. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  38 
U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2003).  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2003).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The RO endeavored to correct that shortcoming in a July 2001 
letter to the veteran.  The letter generally explained the 
parameters of VCAA and described what evidence was necessary 
to substantiate the claim.  

Moreover, the veteran has not mentioned any outstanding 
evidence that would substantiate his claim.  The case was 
remanded in May 2001 for additional development of the record 
and the veteran was examined by VA in August 2002.  

Considering the record, the Board finds that the passage of 
the VCAA and its implementing regulations does not prevent 
the Board from rendering a decision on the veteran's claims 
at this time, as all notification and development action 
needed to render a fair decision has, to the extent possible, 
been accomplished.  

Through the rating decisions, Statement of the Case, 
Supplemental Statement of the Case, the Board remand, and 
various correspondence from the RO, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claims, and the evidence which 
has been considered in connection with his appeal.  

Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and provided ample opportunity to submit 
information and evidence.  

Moreover, because, as explained hereinbelow, there is no 
indication whatsoever that there is any existing, potentially 
relevant evidence to obtain (and the veteran has been asked 
whether there is any such evidence), any failure to fulfill 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate her claim.  There is no outstanding 
request for a hearing.  

Furthermore, examination and treatment records up to the 
present have been associated with the claims file.  The Board 
also notes that neither the veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any existing pertinent evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
for increase at this juncture.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  VA has satisfied its duties to notify 
and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The veteran also requested that the case be referred to the 
Board for consideration in his Substantive Appeal.  



ORDER

An increased rating in excess of 50 percent for the service-
connected pes cavus is denied.  



REMAND

The veteran contends that a separate grant of service 
connection is warranted for peripheral neuropathy of the legs 
claimed as secondary to the service-connected pes cavus.  In 
addition, the veteran disagrees with the initial 20 percent 
rating assigned for the service-connected lumbar spine 
disability and asserts that a higher initial rating is 
warranted.  

The Board notes that the veteran's medical records indicate 
that he suffers from diabetes mellitus.  As noted 
hereinabove, it is unclear as to whether the veteran's 
peripheral neuropathy of the legs is due to the diabetes or 
whether it is due to the foot disability.  

Now that service connection for a lumbar spine disability has 
been granted on a secondary basis, the Board finds that the 
veteran should be reexamined to determine the likely etiology 
of the veteran's peripheral neuropathy.  It is important for 
the examiner to clearly identify whether the peripheral 
neuropathy is solely due to the non-service connected 
diabetes, or whether it is likely due to the service-
connected foot and/or back disability; or if it merely a 
symptom of the service-connected low back disability.  

In addition, the examiner should determine the current 
nature, extent and severity of the service-connected lumbar 
spine disability and indicate if the neuropathy is part and 
parcel of this disability.  In this regard, the Board notes 
that the criteria for rating intervertebral disc syndrome 
have changed during the pendency of this appeal.  

As limited by 38 U.S.C.A. § 5110(g) (West 2002), the 
effective date of any increase assigned under the amended 
version of the rating schedule can be no earlier than the 
effective date of the regulation.  

On remand, the RO must consider both the old and the new 
criteria for rating intervertebral disc syndrome.  

Also, the Board notes that according to the decision in 
Fenderson v. West, 12 Vet. App 119 (1999), at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  In this case, the RO granted a 20 
percent rating for service-connected lumbar spine disability 
effective as of the effective date of service connection.  

As such, the RO apparently did not find that staged ratings 
were warranted.  However, when the RO considers the veteran's 
claim, the actual issues in appellate status are as shown on 
the front page of this remand, and the RO should consider 
staged ratings.  

Finally, the Board once again notes that the statutes 
governing assistance to claimants and the benefit of the 
doubt were amended during the pendency of the veteran's 
appeal.  More specifically, the Board noted that there had 
been a significant change in the law during the pendency of 
this appeal with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court), 
interpreted the VCAA to require that the VA has a duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

As such, the Board finds that the RO need to ensure that the 
veteran has been properly notified of the VCAA and that the 
RO has not fulfilled its duty to assist the veteran in this 
case with regard to the dissatisfaction with the initial 
rating issue.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for the service-connected peripheral 
neuropathy and lumbar spine disabilities 
since service, which have not previously 
been identified or obtained.  Thereafter, 
the RO should obtain legible copies of 
all records from any identified treatment 
source not currently of record.  In 
addition, the RO should obtain copies of 
all VA treatment records of the veteran, 
that are not currently in the claims 
folder.  The RO should also afford the 
veteran an opportunity to provide 
additional argument and information to 
support his application for benefits.  
The veteran should be afforded a 
reasonable amount of time to obtain and 
submit such evidence to the RO.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
lumbar spine degenerative changes 
involving L2-3-4 and L5/S1 with disc 
bulge disability in terms of the Rating 
Schedule.  All indicated tests, including 
x-ray and range of motion studies, must 
be conducted.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner should state whether the 
veteran has any objective evidence of 
pain or functional loss due to pain 
associated with the service-connected low 
back disability.  The examiner should 
provide an opinion as to the extent that 
pain limits the functional ability of the 
back.  The examiner should also be asked 
to describe the extent to which the 
veteran's back exhibit weakened movement, 
excess fatigability, incoordination, 
subluxation or instability.  These 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss.  The examiner should also 
portray the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  A complete rationale for any 
opinion expressed must be provided.  In 
addition, the examiner should determine 
the likely etiology of the peripheral 
neuropathy, including as to whether it is 
likely due to the diabetes.  In this 
regard, the examiner should also opine as 
to whether the peripheral neuropathy is a 
separately ratable disability or whether 
it is a symptom of the service-connected 
back and/or foot disorders.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims, with consideration of the Court's 
directives in DeLuca.  The RO in this 
regard must ensure that all notification 
and development action required by the 
VCAA, DAV and PVA is completed.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



